U.S. Department of Justice
Federal Bureau of Prisons

OPI:
NUMBER:
DATE:
SUBJECT:

Program
Statement

HSD/HSS
P6541.02
11/17/2004
Over-the-Counter
Medications

1. [PURPOSE AND SCOPE § 549.30. This subpart establishes
procedures governing inmate access to Over-The-Counter (OTC)
medications for all inmates except those in inpatient status at
Federal Medical Centers. Inmates may buy OTC medications which
are available at the commissary. Inmates may also obtain OTC
medications at sick call if the inmate does not already have the
OTC medication and:
a. Health services staff determine that the inmate has an
immediate medical need which must be addressed before his or
her regularly scheduled commissary visit; or
b. The inmate is without funds.]
This Program Statement establishes a program allowing inmates
improved access to Over-the-Counter (OTC) Medications by making
them available for sale in the commissary and improves the
allocation of medical resources so that inmates’ medical needs
will continue to be met.
2. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. Inmates will have access to Over-the-Counter (OTC)
medications in the institution commissary.
b. Personal resources will be used by inmates to obtain OTC
medications that are indicated for cosmetic and general hygiene
issues or symptoms of minor medical ailments.
c. Health Services resources will be better used during inmate
triage/sick-call.
3. SUMMARY OF CHANGES. The change, authorized under new rules
language now reads, “An inmate without funds is an inmate who has
not had a trust fund account balance of $6.00 for the past 30
days.

P6541.02
11/17/2004
Page 2
DIRECTIVES AFFECTED

4.

a.

Directive Rescinded
P6541.01

b.

Over-the-Counter Medications (9/10/2003)

Directives Referenced
P4500.04
P6000.05

Trust Fund/Warehouse/Laundry Manual (6/16/97)
Health Services Manual (9/15/96)

STANDARDS REFERENCED

5.

a. American Correctional Association 4th Edition Standards for
Adult Correctional Institutions: 4-4379
b. American Correctional Association Standards for Adult Local
Detention Facilities: 3-ALDF-4E-17M
6. REFERRING INMATES FOR OTC MEDICATIONS. All Bureau
institutions will stock at least 25 OTC medications as referenced
in the Trust Fund/Warehouse/Laundry Manual. The Administration
Division, Trust Fund Branch and the Health Services Division’s
Medical Director will determine which OTC medications and other
medically related items (e.g., dietary/herbal/natural products)
will be approved or not approved for sale in the commissary.
The commissary will provide a current list of all OTC medication
stocked in the commissary to the Health Services Administrator
(HSA). The HSA will ensure the list of OTC medications is
distributed to all health care providers.
!

The HSA/Pharmacist will be a member of the local commissary
committee to ensure the local commissary medical items
follow the restrictions of the Trust Fund/Warehouse/Laundry
Manual and that medical related commissary items are
appropriate for the medical conditions of the inmates housed
at that facility.

During institution triage/sick call, medical staff will refer
inmates to the commissary in response to complaints related to
cosmetic and general hygiene issues or symptoms of minor medical
ailments.
Examples of these complaints are:
!
!
!
!
!
!

Occasional constipation
Seasonal allergies
GI upset
Dandruff
Uncomplicated Athlete’s Foot
Acne

P6541.02
11/17/2004
Page 3
!
!
!
!

Vitiligo
Chapped Lips
Dry Hands
Muscle Aches from Exertion

Institutions will have a local procedure providing inmates access
to commissary on other than their assigned commissary day to
obtain OTC medication. A local procedure will be developed to
provide inmates housed in Special Housing Units access to OTC
medication from the Pharmacy.
7. PAYMENT FOR OTC MEDICATIONS. Inmates will purchase OTC
medications from the commissary with their personal funds.
However, inmates will be given OTC medications at the institution
pharmacy if they are determined to be without funds (indigent).
Refer to Section 7.
The Computer Services Manager will establish a Browser-based
Application for Inmate Account Inquiry for health services staff
to access individual inmate account record information within the
Trust Fund Accounting and Commissary System (TRUFACS).
Institutions that have not yet implemented TRUFACS will establish
a local procedure to distribute a weekly listing of inmates
without funds (indigent inmates) to the HSA. The HSA will ensure
the list is distributed to all health care providers.
[INMATES WITHOUT FUNDS § 549.31

8.

a. The Warden must establish procedures to provide up to two
OTC medications per week for an inmate without funds. An
inmate without funds is an inmate who has not had a trust
fund account balance of $6.00 for the past 30 days.
b. An inmate without funds may obtain additional OTC
medications at sick call if health services staff determine
that he/she has an immediate medical need which must
addressed before the inmate may again apply for OTC
medications under this section.
c. To prevent abuses of this section (e.g., inmate shows a
pattern of depleting his or her commissary funds before
requesting OTC medications), the Warden may impose
restrictions on the provisions of this section.]
9. PROCEDURES FOR INMATES UNABLE TO AFFORD OTC MEDICATIONS.
All inmates, including those without funds (indigent), will have
the same opportunity to obtain OTC medications (once weekly).

P6541.02
11/17/2004
Page 4
Each institution will establish one day per week for this
purpose.
Inmates without funds (indigent inmates) will be supplied with
OTC medication at the institution pharmacy (Attachment A).
Inmates who wish to obtain OTC medications, must come to the
institution pharmacy at the first pill line on the designated day
and turn in the request.
One request per inmate per week will be accepted.
!

The inmate will select no more than two items on the Inmate
Over-the-Counter Medications Request form (BP-S788). If he
or she needs more than two items, he or she must attend
triage/sick call.

!

When the pharmacy staff receives the form, they will verify
the requesting inmate is without funds (indigent) by
reviewing the TRUFACS browser based application report for
inmates without funds (indigent inmates).

!

Pharmacy staff will maintain a record of the OTC item(s)
issued to a given inmate for 30 days (e.g., maintain the
BP-S788 form in a 30 day suspense file).

Attachment A lists medications used to treat or alleviate common
symptoms safely without the need for a medical examination,
consistent with self-treatment practices in the community.
In addition, other medications and medically-related items are
stocked in the commissary but do not appear on Attachment A.
These items are stocked in the commissary for the inmates’
convenience but are not considered medically necessary items
which must be made available to inmates without funds (indigent
inmates).
If an inmate without funds (indigent inmate) desires an OTC
medication or medically-related item which the commissary stocks,
but is not listed on the BP-S788, the inmate may access
triage/sick call through the usual procedures and request the
item. The health care provider will determine the request’s
medical appropriateness and may issue an appropriate quantity of
the item to the inmate.
10. SPECIAL PROCEDURES FOR FEDERAL MEDICAL CENTERS. Inmates
classified as outpatient or general population at Federal Medical
Centers will participate in this program.
/s/
Harley G. Lappin
Director

P6541.02
11/17/2004
Attachment A, Page 1

LIST OF MEDICALLY-NECESSARY OTC MEDICATIONS THAT WILL BE SUPPLIED
AT THE PHARMACY FOR INMATES WITHOUT FUNDS (INDIGENT INMATES)
IN THEIR TRUST FUND ACCOUNT
MEDICATION

WEEKLY AMOUNT

MONTHLY AMOUNT

Acetaminophen 5gr Tablets

24

100

Aspirin 5gr Tablets

24

100

Chlorpheniramine 4mg Tablets

24

100

Hydrocortisone Cream 0.5%
Mylanta II/Maalox Plus Liquid

1 tube
5 oz

12 oz

Milk of Magnesia Liquid

12 oz

Psyllium Muciloid Powder SF

14 oz

Selenium 1% Shampoo

4 oz

Simethicone 40mg Tablets
Tolnaftate 1% Cream

24

100
15 gm

